IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-11,882-06


EX PARTE EDWARD RAY ESPARZA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9406505 IN THE 263RD DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his
conviction. Esparza v. State, No. 14-97-00440-CR (Tex. App.-Houston [14th Dist.] Oct. 29, 1997)
(unpublished). 
	Applicant alleges actual innocence, a Brady violation, and ineffective assistance of trial
counsel. The trial court signed findings of fact and conclusions of law recommending that relief be
denied and dismissed. We agree. Relief is therefore denied on Applicant's actual innocence claim
and his remaining claims are dismissed under Section 4 of Article 11.07 of the Code of Criminal
Procedure.
Filed: June 22, 2011
Do not publish